UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54744 WONHE HIGH-TECH INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-0775642 (State of other jurisdiction of (IRS Employer identification No.) incorporation or organization) Rm1001, 10th Floor, Resource Hi-Tech Building South Tower No.1 Songpingshan Road, North Central Avenue North High-Tech Zone (Address of principal executive offices) (Zip Code) + 852-2815-0191 (Registrant’s telephone number, including area code) Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerate filer, an accelerate filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of June 30, 2012, the registrant had 23,900,130 shares of common stock outstanding. WONHE HIGH-TECH INTERNATIONAL, INC. INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Consolidated Balance Sheets As of June 30, 2012 and December 31, 2011 F-2 to F-3 Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 F-4 Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2012 F-5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 F-6 Notes to the Consolidated Financial Statements F-7 to F-18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative And Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 1A. Risk Factors. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. Mine Safe Disclosures. 11 Item 5. Other Information. 12 Item 6. Exhibits. 12 SIGNATURES 13 PART I.FINANCIAL INFORMATION Item 1. Financial Statements. In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 Consolidated Balance Sheets As of June 30, 2012and December 31, 2011 F-2 toF-3 Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011(unaudited) F-4 Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2012 (Unaudited) F-5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) F-6 Notes to the Consolidated Financial Statements F-7- F-18 F-1 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S.$) ASSETS June 30, December 31, (Unaudited) Current assets: Cash $ $ Accounts receivable - Interest receivable - Inventory Loans to related parties - Advances to suppliers Prepaid expenses Total current assets Fixed assets Less: accumulated depreciation ) ) Fixed assets, net Other assets: Other assets – principally security deposits Deferred income taxes - Total other assets TOTAL ASSETS $ $ See accompanying notes to the consolidated financial statements. F-2 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S.$) LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, December 31, (Unaudited) Current liabilities: Accounts payable $ $ Advances from customers Payroll payable Taxes Payable Accrued expenses and other payables Total current liabilities Stockholders’ equity: Preferred stock: $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock: $0.001 par value; 90,000,000 shares authorized; 23,900,130 and 19,128,130 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Statutory reserve fund - Retained earnings (accumulated deficit) ) Other comprehensive income Stockholders' equity before noncontrolling interests Noncontrolling interests - Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. F-3 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) (IN U.S.$) Three Months Ended June 30, Six Months Ended June 30, Sales $ $
